
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 443
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2011
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Establishing the House of Representatives
		  Summer Internship Program.
	
	
		1.Establishment of Summer
			 Internship Program
			(a)EstablishmentThere is hereby established the House of
			 Representatives Summer Internship Program (hereafter referred to as the
			 Program), under which eligible students who are selected to
			 serve as Interns under the Program shall assist Members of the House during the
			 summer internship period with legislative duties, including preparing the House
			 chamber for session, answering phones in the Member cloakrooms, and delivering
			 correspondence and packages.
			(b)Period of
			 serviceThe summer internship period for a year shall begin on
			 Monday of the third week of June and shall end on Friday of the first week of
			 August.
			(c)No compensation
			 or housing providedInterns under the Program shall serve without
			 pay and shall not be provided with housing.
			(d)Attendance in
			 weekly classEach Intern under the Program shall attend a weekly
			 one-hour class sponsored by the Clerk on executive branch, judicial branch, or
			 legislative branch policies and procedures.
			(e)Administration
			 by ClerkThe Clerk of the House of Representatives shall
			 administer the Program.
			2.Selection of
			 interns
			(a)Eligibility of
			 studentsFor purposes of this
			 resolution, an individual is an eligible student if the individual meets each
			 of the following requirements:
				(1)The individual
			 will be at least 18 years of age as of the first day of the summer internship
			 period.
				(2)The individual is
			 a citizen of the United States, a national of the United States (as defined in
			 section 101(a)(22) of the Immigration and Nationality Act), or an individual
			 lawfully admitted for permanent residence (as defined in section 101(a)(20) of
			 such Act).
				(3)The individual is
			 enrolled in an educational program for which an institution of higher education
			 (as defined in section 101 of the Higher Education Act of 1965) awards a
			 bachelor’s degree or an equivalent degree, or will be enrolled in such a
			 program as of the first academic year that begins after the completion of the
			 summer internship period.
				(4)The individual maintained a grade point
			 average of at least 3.0 in core academic subjects over the previous 2 academic
			 years.
				(5)The individual has
			 not served previously as an Intern under the Program or as a Page under the
			 House of Representatives Page Program.
				(6)The individual submits to a Member of the
			 House an application to serve as an Intern under the Program during the summer
			 internship period that includes such information as the Clerk may
			 require.
				(b)Selection of
			 interns from eligible students
				(1)Forwarding of
			 applications by MembersAny
			 Member of the House who receives an application under subsection (a)(6) from an
			 eligible student to serve as an Intern under the Program during the summer
			 internship period may forward the application to the Speaker (in the case of a
			 Member who is associated with the majority party in the House) or the minority
			 leader (in the case of a Member who is associated with the minority party in
			 the House).
				(2)SelectionFrom
			 the applications forwarded under paragraph (1), the Speaker and minority leader
			 (working jointly) shall select not fewer than 70 eligible students to serve as
			 Interns for the period, such that—
					(A)2/3
			 of the Interns selected had their applications forwarded by Members associated
			 with the majority party and 1/3 of the Interns selected
			 had their applications forwarded by Members associated with the minority party;
			 and
					(B)not more than 1
			 Intern may have had an application forwarded by the same Member unless there
			 were Members who did not forward any applications from eligible students for
			 the period.
					3.Summer Internship
			 Program Oversight Board
			(a)In
			 generalThere is hereby
			 established the House of Representatives Summer Internship Program Oversight
			 Board (hereafter referred to as the Board), which shall make
			 recommendations to the Clerk regarding the administration of the
			 Program.
			(b)MembershipThe
			 Board shall consist of the following members:
				(1)Two Members of the
			 House of Representatives appointed by the Speaker of the House of
			 Representatives.
				(2)Two Members of the
			 House of Representatives appointed by the minority leader of the House of
			 Representatives.
				(3)After the Program
			 has been in effect for 2 summer internship periods, 2 individuals who served as
			 Interns under the Program and who are not Members of the House of
			 Representatives, who shall be appointed jointly by the Speaker and minority
			 leader.
				(4)The Sergeant at
			 Arms of the House of Representatives.
				(c)Term of service;
			 vacancyEach member of the Board (other than the Sergeant at Arms
			 and Clerk) shall serve for a term of 2 years and may be reappointed to
			 additional terms. A vacancy in the Board shall be filled in the manner in which
			 the original appointment was made.
			(d)No compensation
			 for serviceMembers of the
			 Board shall serve without pay, but each member who is not a Member, officer, or
			 employee of the House shall receive travel expenses, including per diem in lieu
			 of subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
			(e)MeetingsThe
			 Board shall meet once during a Congress in person in the District of Columbia
			 and shall meet periodically by teleconference or other electronic means.
			
